DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 29, 2021 has been entered.  Claim(s) 1-10 and 16-20 has/have been canceled.  Claim(s) 21-28 has/have been added.  Therefore, claim(s) 21-28 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 24 and 28, the claim(s) recite the limitation "the silicon member" in line(s) 1 for which there is insufficient antecedent basis.  For the purpose of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (EP 1 615 261 A1, hereinafter “Adachi `261”, previously cited) in view of Sakashita et al. (US 2007/0075403, hereinafter “Sakashita”, cited on IDS), Stoddard et al. (US 2007/0169684, hereinafter “Stoddard”, cited on IDS) and Adachi (US 2005/0170307, hereinafter “Adachi `307”, cited on IDS).
Regarding claim 21, Adachi `261 teaches a holding plate (i.e. heat treatment jig, 11, Fig. 2 and ¶[0100]) having a surface that supports a member to be supported during heat treatment (¶[0024]), the holding plate comprising: 
a large-sized plate material (¶[0028]) made of silicon (¶[0100]); and 
(¶[0101]) that coats a surface of the large-sized plate material and forms the surface that supports the member (10, Fig. 2 and ¶[0030]) to be supported during heat treatment (Fig. 2), 
wherein the large-sized plate material has a width of 180 nm or more (¶[0028], i.e. Adachi `261 discloses that the size of the jig is no less (i.e. at least and/or more) than 60% of the diameter of the wafer to be loaded thereon, which corresponds to the range of 180 nm or more for a wafer with a diameter of 300 mm (¶[0003])), which fully encompasses the claimed range of  500 mm to 1500 mm and a length of 500 mm to 1500 mm, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teaching of Adachi, to adjust the size of the large-sized plate material disclosed by Adachi to the claimed range in order to support a member of a desired size (see MPEP § 2144.05 for overlap of ranges).  Alternatively, it is noted that even if Adachi was considered as not disclosing claimed dimensions for the large-size plate material, it would have been obvious matter of design choice to use the dimension of the large-sized plate material as claimed in order to be able to support larger devices, since such a modification would have involve a mere change in the size of the large-sized plate material, where a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP § 2144.04 for changes in size/proportions), and a thickness of 1.0 mm to 10 mm (¶[0028]), which overlaps the claimed range of 5 mm to 50 mm, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the range disclosed by Adachi to the claimed range as a routine skill in the art in order to discover the optimum and/or (see MPEP § 2144.05 for overlap of ranges).  
the coating layer is composed of silicon oxide (¶[0101]), the coating layer has a thickness t0 200 nm to 50,000 nm (i.e. 0.2 micrometers to 50 micrometers), which overlaps the claimed range of 15 nm to 600 nm, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the range disclosed by Adachi `261 to the claimed range as a routine skill in the art in order to discover the optimum and/or workable ranges and/or in order to meet specific design requirements (see MPEP § 2144.05 for overlap of ranges).  
Adachi `261, however, does not explicitly teach that the large-sized plate material is made of a poly-crystalline silicon or a pseudo-single-crystalline silicon and that the silicon oxide is formed by oxidation-treating the surface of the large-sized plate material, and as a result, has a penetration depth t1 penetrating into silicon of the large-sized plate material, and the penetration depth t1 satisfies a formula t1 ≥ 0.444 x t0, with the thickness t0 and the penetration depth t1 being measured with a spectroscopic ellipsometer, and the surface of the holding plate is free of scratches and micro-cracks.
To begin with, large-sized plate materials made of a poly-crystalline silicon or pseudo-single-crystalline silicon are well-known in the art as evidenced by Sakashita (¶[0005]) and Stoddard (¶¶[0005] and [0011]-[0016]) in order to form silicon based components/products faster and inexpensively.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a poly-crystalline silicon or a pseudo-single-crystalline silicon disclosed by Sakashita and Stoddard as a material of the large-
Moreover, Adachi `307, in a similar field of endeavor, teaches a holding plate with a smooth surface (i.e. surface with reduced number of projections, which are interpreted to include both micro-cracks and scratches, since both are characterized by an uneven surface and/or as including depressions/projections in/on a surface) that is obtained by forming a coating layer by reaction of the silicon on the surface of the holding plate (i.e. oxidizing the surface of the large-sized plate material, ¶[0056]).   Since the process of forming silicon oxide film disclosed by Adachi `307 is the same as that disclosed in the instant application, it follows that a penetration depth t1 of the silicon oxide film into silicon on the surface toward an internal side of the large-sized plate material formed by the process disclosed by Adachi `307 would satisfy a formula t1 ≥0.444 x t0.  Alternatively, adjusting process parameters of the thermal oxidation disclosed by Adachi `307 in order to grow a silicon oxide film that satisfies the claimed formula and falls within the claimed thickness range would have been within the capabilities of one of ordinary skill in the art, as it would amount to nothing more than optimizing thickness of the silicon oxide layer to the claimed range and depth in order to eliminate defects present at the surface of the silicon substrate.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a silicon oxide layer on the surface of the silicon holding plate disclosed by Adachi `261, Sakashita and Stoddard, to the claimed 
Regarding claim 22 (21), Adachi `261, Sakashita, Stoddard and Adachi `307 discloses wherein scratches and micro-cracks on the surface of the large-sized plate material are eliminated by formation of the coating layer (Adachi `307, ¶[0056]).
Regarding claim 23 (21), Adachi `261, Sakashita, Stoddard and Adachi `307  discloses wherein a maximum load in four-point bending of the holding plate is between 188 to 265 MPa (i.e. since the combined teaching of Adachi `261, Sakashita, Stoddard and Adachi `307 discloses the same structure as claimed formed by the same process, the maximum load in four-point bending of the holding plate would be within the claimed range).
Regarding claim 28 (25), the combined teaching Adachi `261, Sakashita, Stoddard and Adachi `307 and includes a teaching of the large-sized plate being excising from a unidirectionally solidified columnar crystal ingot (Sakashita, ¶[0005] and Stoddard, ¶¶[0005] and [0011]-[0016]).  Moreover, it is noted that the limitation directed to the silicon member being “excised from a unidirectionally solidified columnar crystal ingot” is a product-by process limitation and therefore will be treated according to .

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasajima et al. (US 2007/0292814, hereinafter “Sasajima,” cited on IDS) in view of Takamura et al. (US 2013/0341622, hereinafter "Takamura," cited on IDS), Koji et al. (JP 2008-138986, hereinafter “Koji,” cited IDS) and Nozaki et al. (US 4,298,629, hereinafter “Nozaki”, cited on IDS).
Regarding claim 25, Sasajima teaches holding plate (i.e. support part, 58, ¶[0081]) having a surface that supports a member (54, ¶[0081]) to be supported during heat treatment  (¶¶[0020] and [0076]), the holding plate comprising:
a large-sized plate material (¶[0082]) made of a poly-crystalline silicon (¶[0081]), and 
a coating layer (i.e. an adhesion prevention layer, ¶[0084]) that coats a surface of the large-sized plate material and forms the surface that supports the member to be supported during heat treatment (Figs. 3A-3B and ¶[0084]), wherein
the coating layer is composed of silicon nitride formed by treating a surface of the large-sized plate material (i.e. Sasajima teaches that the adhesion prevention layer which includes silicon nitride is formed “by treating a silicon surface,” ¶[0084]),
(¶[0083], where it is noted that the thickness disclosed by Sasajima is fully encompassed by the claimed range of 5 mm to 50 mm),
the surface of the holding plate is free of scratches and micro-cracks (i.e. it is noted that when the first coating layer disclosed by Sasajima is formed by reaction of the silicon on the surface of the holding plate, the surface of the holding plate would become free of scratches and micro-cracks as a result of the coating process as discussed in paragraphs [0063]-[0064] of the instant application as published).
Sasajima, however, does not explicitly teach that the large-sized plate material has a width of 500 mm to 1500 mm and a length of 500 mm to 15000 mm and the coating layer has a thickness t10 of15 nm to 50 nm.  Sasajima also does not explicitly teach that the coating layer has a thickness t10 of 15 nm to 50 nm and penetration depth t11 penetrating into silicon of the large-sized plate material, and that the penetration depth t11 satisfies a formula  t11≥0.867 x t10, the thickness t10 and t11 being measured with a spectroscopic ellipsometer.
To begin with, while Sasajima does not explicitly teach that the large-sized plate material has the width of of 500 mm to 1500 mm and the length of 500 mm to 15000 mm, changing dimensions of the holding plate disclosed by Sasajima to the claimed dimensions would have been obvious matter of design choice in order to support larger substrates/member, since such a modification would involve a mere change in size.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP § 2144.04).  Furthermore, it is noted that large-sized plate materials having (¶¶[0030], [0046] and Table 1) and Koji (Abstract).  
Thus, since the prior art teaches all of the claimed elements, the results of using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to change dimensions of the holding plate disclosed by Sasajima to dimensions disclosed by Takamura and Koji in order to support larger substrates/members.
Furthermore, Nozaki teaches forming a silicon nitride film on a surface of a silicon substrate (i.e. plate) to a thickness of not less than 50Å (i.e. 5 nm or more) by treating the surface of the silicon substrate (i.e. nitriding) in order to remove defects at the surface of the silicon plate (col. 2, ll. 56-62, col. 3, ll. 1-43, col. 4, ll. 16-68, col. 6, ll. 1-24, col. 10, ll. 23-30 and claim 11).  Specifically, Nozaki teaches forming a silicon nitride film by a direct nitridation of silicon in an ammonia atmosphere at temperatures from 560°C to 1300°C.  Since the process of forming silicon nitride film disclosed by Nozaki is the same as that disclosed in the instant application, it follows that a penetration depth t11 of the silicon nitride film into silicon on the surface toward an internal side of the large-sized plate material formed by the process disclosed by Nozaki would satisfy a formula t11≥0.867 x t10.  Alternatively, adjusting process parameters of the thermal nitridation disclosed by Nozaki in order to grow a silicon nitride film that satisfies the claimed formula and falls within the claimed thickness range would have been within the capabilities of one of ordinary skill in the art.  In particular, since Nozaki 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a silicon nitride layer on the surface of a silicon holding plate disclosed by Sasajima to the claimed thickness and penetration depth by treating the surface of the silicon holding plate using the method disclosed by Nozaki in order to remove defects present at the surface of the silicon plate and/or prevent adhesion between the holding plate and devices placed thereon.  It is noted that the limitation of the claim reciting that the thickness t10 and penetration depth t11 are measured with a spectroscopic ellipsometer is treated as non-limiting since it does not result in a structural difference between the claimed invention and the prior art.  Namely, the recitation of technique used to measure the thicknesses of the coating layer and the penetration depth does not differentiate the claimed product (i.e. a holding plate) from that disclosed in the prior art.  
Regarding claim 26 (25), the combined teaching of Sasajima, Takamura, Koji and Nozaki discloses wherein scratches and micro-cracks on the surface of the large-sized plate material are eliminated by formation of the coating layer (i.e. since the combined teaching of Sasajima, Takamura, Koji and Nozaki discloses the same structure as claimed formed by the same process, it follows that scratches and micro-cracks would be eliminated on the surface of the large-size plate after formation of the coating layer on the surface of the large sized plate material).
Regarding claim 27 (25), the combined teaching of Sasajima, Takamura, Koji and Nozaki discloses wherein a maximum load in four-point bending of the holding plate is between 188 to 265 MPa (i.e. since the combined teaching of Sasajima, Takamura, Koji and Nozaki discloses the same structure as claimed formed by the same process, the maximum load in four-point bending of the holding plate would be within the claimed range).
Regarding claim 28 (25), the combined teaching of Sasajima, Takamura, Koji and Nozaki and includes a teaching of the large-sized plate being excising from a unidirectionally solidified columnar crystal ingot (Takamura, ¶[0029]).  Moreover, it is noted that the limitation directed to the silicon member being “excised from a unidirectionally solidified columnar crystal ingot” is a product-by process limitation and therefore will be treated according to MPEP § 2113 which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since the combined teaching of Sasajima, Takamura, Koji and Nozaki discloses all the structure, the claimed method step does not distinguish from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) December 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached Mon.-Thur. 8:30 AM - 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/18/2022